United States Court of Appeals
                       For the First Circuit

No. 09-2173

                  RECTRIX AERODROME CENTERS, INC.,

                       Plaintiff, Appellant,

                                 v.

   BARNSTABLE MUNICIPAL AIRPORT COMMISSION, MICHAEL A. DUNNING,
      BRUCE P. GILMORE, FRANCISCO SANCHEZ and QUINCY MOSBY,

                       Defendants, Appellees.


                               ERRATA

     The opinion of this Court, issued on June 23, 2010, should be

amended as follows.

     On page 15, line 1, "Griffith" should be "Griffin".

     On page 17, line 6 of 3rd paragraph, "so far is" should be "so

far as".